This suit was instituted by appellee against the appellant to recover damages for an alleged breach of contract. Upon trial judgment was rendered for appellee against appellant for $647.80. Appellant has perfected its appeal to this court, but has filed no brief. Appellant's motion for a new trial in the court below was stricken out in that court for the reason that it was not filed in the time required by law.
Appellee has entered his appearance in this court and filed a brief herein, and asks that the judgment of the court below be affirmed.
We have examined the record, and, finding no fundamental error therein, the judgment of the lower court is affirmed.
Affirmed.
KEY, C.J., did not sit in this case.